1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   E.D. et al.,                                        Case No.: 18-CV-1948-LAB(WVG)
12                                     Plaintiffs,
                                                         ORDER (1) GRANTING
13   v.                                                  PLAINTIFFS’ MOTION TO SEAL
                                                         AND (2) GRANTING PLAINTIFFS’
14   SAN MARCOS UNIFIED SCHOOL
                                                         MOTION TO APPOINT GUARDIAN
     DISTRICT,
15                                                       AD LITEM
                                     Defendant.
16
                                                         [Doc. No. 9, 10 & 11.]
17
18         Before the Court are Plaintiffs’ ex parte applications to file under seal and for
19   appointment of guardian ad litem. (Doc. Nos. 9, 10 & 11.) Plaintiffs request that the Court
20   appoint Plaintiff E.D.’s mother, M.D., as E.D.’s guardian ad litem pursuant to Federal Rule
21   of Civil Procedure 17(c). In support of their applications, they have submitted the
22   declaration of M.D. (“M.D. Decl.,” Doc. No. 11-1.)
23   A.    Application for Appointment of Guardian Ad Litem
24         Rule 17(c)(2) of the Federal Rules of Civil Procedure provides that “a minor or an
25   incompetent person who does not have a duly appointed representative may sue by a next
26   friend or by a guardian ad litem” and that the Court “must appoint a guardian ad litem--or
27   issue another appropriate order--to protect a minor or incompetent person who is
28   unrepresented in an action.” The purpose of Rule 17(c) “is to protect an incompetent

                                                     1
                                                                                  18-CV-1948-LAB(WVG)
1    person’s interests in prosecuting or defending a lawsuit.” Harris v. Mangum, 863 F.3d
2    1133, 1138 (9th Cir. 2017). The Court has “broad discretion” to fashion appropriate
3    safeguards to protect the interests of incompetent persons and to decide whether to appoint
4    a guardian ad litem under Rule 17(c). Id.; Davis v. Walker, 745 F.3d 1303, 1310 (9th Cir.
5    2014).
6          A person’s capacity to sue is determined by the law of the individual’s domicile.
7    Fed. R. Civ. P. 17(b)(1). E.D. is domiciled in California where “[m]inors lack capacity to
8    sue in their own names” and “litigation must be conducted by a guardian or conservator of
9    the estate or by a guardian ad litem.” Safai v. Safai, 78 Cal. Rptr. 3d 759, 768 (Cal. Ct.
10   App. 2008) (internal quotations omitted). E.D. is currently under the age of 18 and
11   therefore lacks the capacity to sue in the state of California.
12         The Court finds that the appointment of M.D. as E.D.’s guardian ad litem is an
13   appropriate and sufficient protection of her interests in this case. As E.D.’s mother, M.D.
14   is likely to be “truly dedicated” to her best interests. See Coal. of Clergy, Lawyers, &
15   Professors v. Bush, 310 F.3d 1153, 1160 (9th Cir. 2002). Additionally, the Court has not
16   identified a conflict of interest between M.D. and E.D. See Bhatia v. Corrigan, No. C 07-
17   2054 CW, 2007 U.S. Dist. LEXIS 39620, 2007 WL 1455908, at *1 (N.D. Cal. May 16,
18   2007) (“Generally, when a minor is represented by a parent who is a party to the lawsuit,
19   and who has the same interests as the child, there is no inherent conflict of interest”); Brown
20   v. Alexander, No. 13-CV-01451-RS, 2015 U.S. Dist. LEXIS 158064, 2015 WL 7350183,
21   at *1 (N.D. Cal. Nov. 20, 2015) (“In general, a parent who is also a party to the lawsuit is
22   presumed to be a suitable guardian ad litem, and so the court often appoints the parent as
23   guardian ad litem upon receipt of an ex parte application without exercising much
24   discretion.”) The Court therefore GRANTS Plaintiffs’ application for appointment of M.D.
25   as E.D.’s guardian ad litem.
26   B.    Application to File Under Seal
27         Plaintiffs have also moved to file their application for appointment of guardian ad
28   litem under seal. Plaintiffs’ unredacted application includes the full name of E.D. and the

                                                    2
                                                                                18-CV-1948-LAB(WVG)
1    address of E.D. and her mother. The Court finds that in the protection of the privacy of
2    E.D. constitutes good cause to seal this filing. See Ctr. for Auto Safety v. Chrysler Grp.,
3    LLC, 809 F.3d 1092, 1099 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for
4    Auto Safety, 137 S. Ct. 38 (2016) (in motions only “tangentially related to the underlying
5    cause of action” moving parties need show only good cause for sealing). Accordingly,
6    Plaintiffs’ motion to seal the proposed document filed as Docket No. 11 is GRANTED,
7    and this document shall be file under seal.
8          IT IS SO ORDERED.
9    DATED: May 3, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                             18-CV-1948-LAB(WVG)
